Title: From Thomas Jefferson to George Washington, 10 February 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Williamsburg Feb. 10. 1780.

It is possible you may have heard that in the course of the last summer an expedition was meditated by our Colo. Clarke against Detroit; that he had proceeded so far as to rendezvous a very large body of Indians (I beleive four or five thousand) at Saint-Vincennes; but being disappointed in the number of whites he expected, and not chusing to rely principally on the Indians, was obliged to decline it. We have a tolerable prospect of reinforcing him this spring to the number which he thinks sufficient for the enterprize. We have informed him of this, and left to himself to decide between this object and that of giving rigorous chastisement to those tribes of Indians whose eternal hostilities have proved them incapable of living on friendly terms with us. It is our opinion his inclination will lead him to determine on the former. The reason of my laying before your Excellency these matters at present is that it has been intimated to me that Colo. Broadhead is meditating a similar expedition.  I wished therefore to make you acquainted with what we have in contemplation. The enterprizing and energetic genius of Clarke is not altogether unknown to you. You also know (what I am a stranger to) the abilities of Broadhead and the particular force with which you will be able to arm him for such an expedition. We wish the most hopeful means should be used for removing so uneasy a thorn from our side. As yourself alone are acquainted with the whole circumstances necessary for well informed decision, I am to ask the favor of your Excellency, if you should think Broadhead’s undertaking it most likely to produce success, that you would be so kind as to intimate to us to divert Clarke to the other object, which is also important to this state. It will of course have weight with you in forming your determination, that our prospect of strengthening Clarke’s hands sufficiently is not absolutely certain. It may be necessary perhaps to inform you that these two officers cannot act together; which excludes the hope of ensuring success by a joint expedition.
I have the honour to be with the most sincere esteem Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

